


Exhibit 10.14

 

United States

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN
VARIABLE COMPENSATION STOCK UNIT AWARD PROGRAM SUBPLAN

 

20XX GRANT NOTICE (ExCo ROE Awards)

 

Investment Technology Group, Inc. (the “Company”), pursuant to its Variable
Compensation Stock Unit Award Program Subplan (the “Program”), hereby grants to
you as a Participant under the Program, Stock Units representing a generally
nontransferable right to receive one share of Company Stock with respect to each
underlying Stock Unit at a specified future date (the “Grant”), subject to all
of the terms and conditions as set forth herein, the Program and the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”).(1) 
Notwithstanding any provision of the Program, no Dividend Equivalents shall be
credited on the Stock Units. All capitalized terms herein that are not otherwise
defined shall have the meanings ascribed to such terms in the Program or Plan,
as applicable.

 

Participant:

 

Date of Grant:

 

Number of Basic Units subject to Grant:

 

Target ROE:

X%

 

Vesting Schedule: The Basic Units subject to this Grant are designated as
Performance-Based Units under the Program.

 

The Basic Units subject to this Grant shall be divided into two equal
installments, and each installment shall vest, if at all, on each of the second
and third anniversaries of the Date of Grant based on the level of ROE (as
defined below) achieved for each of the 20XX and 20XX fiscal years,
respectively, that ends immediately prior to the applicable vesting date, if the
Participant remains continuously employed by the Company or its Subsidiaries
through, and is in Good Standing (as defined below) on, each applicable vesting
date. The number of Basic Units set forth above is the number of Basic Units
that may vest based on 100% achievement of Target ROE in each of the 20XX and
20XX fiscal years (the “Target Award”).(2)

 

The actual number of Basic Units that vest pursuant to this Grant may be greater
or less than the Target Award, or even zero, and will be based on the level of
ROE achieved in each of the 20XX and 20XX fiscal years in accordance with the
following performance schedule.

 

ROE PERFORMANCE SCHEDULE

 

ROE Performance Level

 

Payout Level

Below Threshold

 

less than X%

 

0%

Threshold

 

X%

 

66% of units available to vest on applicable date

Target

 

X%

 

100% of units available to vest on applicable date

Maximum

 

X% or more

 

150% of units available to vest on applicable date

 

--------------------------------------------------------------------------------

(1)   The Plan, Plan prospectus, and Program are available on ITG Exchange. In
addition, paper copies of the Plan, Plan prospectus and Program are available
upon request by contacting the Legal Department of the Company at ITG_Legal.

(2)  For illustrative purposes only, if the Target ROE is X% and the ROE in each
of the 20XX and 20XX fiscal years is X%, the number of Basic Units set forth
above will vest, subject to the continued employment and Good Standing
requirements noted above.

 

--------------------------------------------------------------------------------


 

If actual ROE performance for any fiscal year is between performance levels, the
number of Basic Units that may vest on the applicable vesting date will be
interpolated on a straight line basis for pro-rata achievement. Failure to
achieve the threshold performance level will result in no Basic Units vesting as
of the applicable vesting date and in no event will the number of Basic Units
vesting as of the applicable vesting date exceed 150% of the Basic Units subject
to the applicable installment.(3)

 

For purposes of this Grant, (i) “Good Standing” means the Participant is
actively employed by the Company or its Subsidiaries on the applicable date and
has not given a notice of resignation to, or received a notice of termination
from, the Company or any of its Subsidiaries prior to such date and (ii) “ROE”
means the percentage determined by dividing the Company’s net income (adjusted
to exclude non-operating or one-time items such as restructuring charges and
asset impairments in accordance with the Company’s historical practices and as
determined by the Compensation Committee (the “Compensation Committee” of the
Board of Directors (the “Board”))) for a fiscal year by the Company’s average
stockholders’ equity during the year.

 

Settlement: The Participant shall receive shares of Company Stock in settlement
of the Basic Units in accordance with the terms of the Program, subject to the
collection of applicable taxes in connection with the issuance of Company Stock.

 

Violation of Code of Conduct; Financial Restatement; Forfeiture of Unvested
Basic Units:  If, prior to the date the Basic Units otherwise become vested in
accordance with the vesting schedule set forth above (i) the Participant
materially breaches the Company’s Code of Business Conduct and Ethics, as such
material breach is determined by the Compensation Committee, or any other
committee appointed by the Board to administer the Program in its sole
discretion, or (ii) the Company is required to prepare a restated financial
statement that is filed with an external regulator because of material
noncompliance of the Company with any financial reporting requirement, whether
or not such restatement involves misconduct of the Participant, then the
Compensation Committee may determine, in its sole discretion, that the Basic
Units shall cease to vest effective as of the date of the material breach or the
date on which the Company is notified of such requirement, as applicable, in
each case, subject to compliance with applicable law.

 

Recoupment Policy:  You agree that you will be subject to any compensation
clawback and recoupment policies that may be applicable to you as an employee of
the Company or any of its affiliates, as in effect from time to time and as
approved by the Board or the Compensation Committee, whether or not approved
before or after the Date of Grant.

 

Acknowledgements: You acknowledge receipt of this Grant Notice, the Program, the
Plan and the Plan prospectus.(1)  You further acknowledge that this Grant is
made under, and governed by the terms and conditions of, the Plan and the
Program except as otherwise set forth herein, and you agree to be bound by such
terms. The Compensation Committee, or any other committee appointed by the Board
to administer the Program, has the authority to interpret and construe this
Grant pursuant to the terms of the Program and the Plan, and its decisions shall
be conclusive as to any questions arising hereunder.

 

INVESTMENT TECHNOLOGY GROUP, INC.

PARTICIPANT

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Date:

 

Date:

 

 

 

 

 

--------------------------------------------------------------------------------

(3)  For illustrative purposes only, assume you were granted 30 Basic Units and
the Target ROE was X%. If (a) the ROE for each of the 20XX and 20XX fiscal years
was X%, 45 Basic Units would vest in total over the course of the term of the
award, (b) the ROE for each of the 20XX and 20XX fiscal years was X%, 19.8 Basic
Units would vest in total over the course of the term of the award and (c) the
ROE for each of the 20XX and 20XX fiscal years was X%, no Basic Units would
vest.  For the avoidance of doubt, vesting in (a) and (b) is subject to the
continued employment and Good Standing requirements noted above.

 

--------------------------------------------------------------------------------
